IN THE SUPREME COIJRT OF THE STATE OF MONTANA


                                                                          I-
                                                                           T
                           O R D E R
                          ...-"..- -------      FB&c*D
                                                   ;.:o\
                                                     <j?"       13 2
RE:   RULES OF THE SUPREME COURT
                          --"..--------                (.;r    ?j;:-K;:   r*,,,: :;*';LJi+T
                                                                                              b


                                                  ,-- ' * ,.
                                                  *     &
                                                                     li70id'i   ANR

PER CURIAM:
      Pursuant to the power placed in this court by Article
VII, Section 2, of the 1972 Montana Constitution, this Court
adopts the following rule on the disqualification and sub-
stitution of judges:
                  DISQUALIFICATION OF JUDGES
      Any justice, judge, or justice of the peace must not
sit or act in any action or proceeding:
      1.   To which he is a party, or in which he is interested;
      2.   When he is related to either party by consaguinity
or affinity within the sixth degree, computed according to
the rules of law;
      3.   When he has been attorney or counsel in the actlon or
proceeding for any party or when he rendered or made the
judgment, order or declsion appealed from.
      SUBSTITUTION OF JUDGES   --   PEREMPTORY CHALLENGES
      Peremptory challenges shall apply only to District Court
proceedinqs.
      A motion for a substitution of a judge may be made by
any party to a District Court proceeding.      In a civil case,
each adverse party is entitled to two substitutions of a ~udgc.
In a criminal case, the state and each defendant is entitled
to one substitution of a judge.
      A motion for substitution of a judge shall be made by
filinq a written motion for substitution reading as EoTiows:
" T h e undersiqned hereby moves f o r s u b s t i t u t i o n o f a n o t h e r

judge f o r Judge -            -"               i n t h i s cause."      The c l e r k of c o u r t
s h a l l immediately g i v e n o t i c e t h e r e o f t o a i l p a r t i e s and t o

t h e judqe named i n t h e motion.                   Upon f i l i n g t h i s n o t i c e , t h e

judge named i n t h e motion s h a l l have no f u r t h e r power t o a c t

i n t h e c a u s e o t h e r than t o c a l l i n a n o t h e r judge, which he s h a l l

do f o r t h w i t h , and t o s e t t h e c a l e n d a r .

        The f i r s t d i s t r i c t judqe d i s y u a i i f i e d s h a l l have t h e

d n t y of c a l l i n g i n a l l s u b s e q u e n t d i s t r i c t judges.

        When a c a s e i s f i l e d i n a multi-juciqe d i s t r i c t , it s h a l l

be t h e d u t y o f t h e c l e r k o f c o u r t t o stamp t h e name o f t h e judge

t o which t h e c a s e i s a s s i g n e d on t h e f a c e of t h e sumvnons, o r d e r

t o show c a u s e , o r i n f o r m a t i o n and a l l c o p i e s t h e r e o f .

        Whenever a judge i s a s s i g n e d a c a s e f o r t e n c o n s e c u t i v e

days and t h e a t t o r n e y s o f r e c o r d on b o t h s i d e s have knowledge

of t h e assiqnment f a r t h a t p e r i o d of t i m e , and i f d u r i n g t h i s

t i m e no motion f o r s u b s t i t i l t i o n of a judge i s f i l . e d aga.i,iist
him, a l l r i g h t s t o move f o r s u b s t i t u t i o n of a judge s h a l l be

deemed waived by a l l p a r t i e s , u n l e s s t h e p r e s i d i n g judge

d i s q u a l i f i e s him.se1.f t h e r e a f t e r i n which c a s e t h e r i g h t t o

move f o r s u b s t i t u t i o n of a judge i s r e i n s t a t e d and t h e ten-day

p e r i o d s t - a r t s r u n n i n g anew,

        Whenever an a c c e p t a n c e of j u r i s d i c t i o n i s f i l e d by a

new judge,         it s h a l l be t h e d u t y of t h e c l e r k of c o u r t t o

m a i l a copy of t h e a c c e p t a n c e of j u r i s d i c t i o n t o t h e o r i ? j i n a l

judge who f i r s t had j u r i s d i c t i o n of t h e c a s e , and a copy by

c e r t i f i e d m a i l w i t h r e t u r n r e c e i p t r e q u e s t e d t o each a t t o r n e y

of r e c o r d ,    S e r v i c e t o a n a t t o r n e y may be made by d e l i v e r y

o f a copy p e r s o n a l l y t o t h e a t t o r n e y , o r by o b t a i n i n g a

w r i t t e n r e c e i p t from t h e a t t o r n e y .    Proof of s e r v i c e . s h a l l

b e s t a p l e d t o t h e a c c e p t a n c e of j u r i s d i c t i o n i n t h e t i l e .
The c l e r k o f c o u r t s h a l l c o n t a c t t h e new judge a c c e p t i n g

j u r i s d i c t i o n and r e q u e s t t h a t judge t o communicate w i t h t h e

judge h a v i n g j u r i s d i c t i o n 'n      the f i r s t instance, so that

c a l e n d a r i n g can b e e x p e d i t i o u s l y h a n d l e d .

        When a new t r i a l i s o r d e r e d i n any case., whether by

o r d e r of t h e D i s t r i c t C o u r t o r t h e Supreme C o u r t , each a d v e r s e

p a r t . y s h a l l be e n t i t l e d t o f i l e one motiorl f o r s u b s t i t u t , i o n

o f a judge i n t h e manner p r o v i d e d h e r e i n , whether o r n o t t h a t

p a r t y h a s p r e v i o u s l y f i l e d motions f o r s u b s t i t u t i o n of a judge.

Such motions must b e f i l - e d :

        a.     I f t h e new t r i a l h a s been o r d e r e d by t h e D i s t r i c t

C o u r t , w i t h i n t e n days a f t e r t h e t . i m e f o r a p p e a l i n g t h e o r d e r

has elapsed.

        b.     I f t h e n e w t r i a l h a s been o r d e r e d by t h e Supreme

C o u r t , w i t h i n t e n d a y s a f t e r n o t i c e of r e c e i p t of t h e r e r n i t t i t u r

h a s been r e c e i v e d by t h e r e s p e c t i v e p a r t i e s from t h e c l e r k

of t h e District Court.

                                      DISQUALIFICATION F R CAUSE
                                                        O

        T h i s s e c t i o n s h a l l apply t o a l l D i s t r i c t Court judqes,

j u s t i c e s of t h e p e a c e , municipnl. c o u r t judqes and t o a l l judges

a c t i n g a s a Small Claims C o u r t .               A l l r e f e r e n c e s t o judge a r e

meant t o i n c l u d e a D i s t r i c t C o u r t judye,                a j u s t i c e of t h e

p e a c e , a m u n i c i p a l judge and a judge p r e s i d i n g under t h e Small

Claims Act.

        Whenever a p a r t y t o any p r o c e e d i n g i n any c o u r t makes

and f i l e s a t i m e l y and s u f f i c i e n t a f f i d a v i t t h a t a judqe

b e f o r e whom t h e m a t t e r i s pending h a s a p e r s o n a l b i a s o r

p r e j u d i c e e i t h e r a g a i n s t him o r i n f a v o r of any a d v e r s e p a r t y ,

snch judge s h a l l p r o c e e d no f u r t h e r t h e r e i n .

        I n t h e c a s e of a d i s t r i c t judge,             a n o t h e r d i s t r i c t judqe

s h a l l . be a s s i g n e d hy t h e c h i e f j u s t i c e of t h e Supreme C o u r t

t o h e a r such d i s q u a l i f i c a t i o n p r o c e e d i n g s .
If an affidavit is against a justice of the peace, municipal

judge or a judge presiding under the Small Claims Act, any
district judge may appoint another justice of the peace or

municipal judge to hear such proceeding,    The affidavit
shall state the facts and the reasons for the belief that
bias or prejudice exists, and shall be filed not less t.han

twe~ttydays before the original date of trial, or yood cause
shall be shown for failure to file it within such time.      It
shall be accompanied by a certificate o.E counsel. of record

stating that it has been made in good faith.
DIRECT CONTEMPT OF COURT:

     None of the provisions of this rule shall apply to any
person in any cause involviny a direct contempt of court.
INDIRECT .CONTEMPT OF- COURT:
                     .

     When a person is charged in a District Court with

indirect contempt of court, he shall be entitled to file one
motion for substitution of a judge in the manner provided
herein, whether or not that party has previously filed
motions for substitution of a judge.     Such a motion must be
filed within ten days of the charge of indirect contempt of
court.   in that event, the judge of the court against which

the contempt is alleged to have been committed shall notify
the chief justice of the Supreme Court who shall appoint
another district judge to hear and decide the charge.

ORDER SUPERSEDES SECTION 3-1-801, MCA:
-.- .                        -      -

     By the authority of Article VIZ, Section 2, of the
1972 Montana Constrtution, this rule supersedes and is to

be used to the exclusion of the rule on disqualification and
substitution of judges adopted by Supreme Court Order dated
December 29, 1976, and published as section 3-1-801, MCII.
EFFECTIVE DATE :
    .-

     This rule shall take effect on July I, 1981.
Mr.    J u s t i c e Daniel J. Shea d i s s e n t i n q i n p a r t :


        T h i s Court p e r m i t s two peremptory d i s q u a l i f i c a t i o n s i n

a c i v i l . c a s e i n d i s t r i c t c o u r t , b u t o n l y one d i s q u a l i f i c a t i o n

i n a c:rimiiial        case.       J u s t i c e and l o g i c w q ~ r i r e st h a t two

d i s q u a l i f i c a t i o n s a l s o be p e r m i t t e d i n a c r i m i n a l p r o c e e d i n g s

i n d i s t r i c t court.

        l ' h i s C o u r t a l s o does n o t p e r m i t peremptory d i s q u r i l i f i c a t i o r i s

a t all i n j u s t i c e c o u r t o r i n m u n i c i p a l c o u r t p r o c e c d i ~ ~ y s .

That ks u n f a i r , and t h e r e i s no l o g i c i n n o t p e r m i t t i n g a t

l e a s t one peremptory d i s q u a l i f i c a t i o n iii t h e s e c o u r t s ,             A belief

by one o r t h e o t h e r p a r t y t h a t a j u s t i c e of t h e peace o r

municipal judge w i l l be u n f a i r i s j u s t a s p e r v a s i v e a s such a

b e l i e f i n a d i s t r i c t court proceeding.                  The f a c t t h a t one can

a p p e a l t o l i s t r i c t c o u r t from a f i n a l judgment of t h e j u s t i c e

c o u r t o r o f t h e municipal. court. p r o v i d e s no c o n s o l a t i o n t o one

who h a s had h i s r i g h t s determined by one whonl he wanted t o

disqualify.

        Finally, t h e i n j u s t i c e of not permitting d i s q u a l i f i c a t i o n

i n j u s t i c e c o u r t o r i n municipal court proceedings i s carried

over i n t o proceedings i n s t i t u t e d i n those c o u r t s f o r i n d i r e c t

contempt o f c o u r t .          S u b s t i t u t i o n o f judges i s p e r m i t t e d i n a n

i n d i r e c t contempt of c o u r t p r o c e e d i n g o r i ( { i n a t i n g i n i i i s t r i c t

i:ourt,    but not i n j u s t i c e c o u r t o r i n municipal c o u r t .                     Aq&in,

1 s e e neither: f a i r n e s s o r l o g i c i n making t h i s d i s t i n c t i o n .

It i s a t b e s t a r b i t . r a r y , arid



                                                  ,,
                                                   ,,
DATED this 2 9 t h d a y of June, 1 9 8 1 ,